Citation Nr: 1126204	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  05-32 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for numbness and pain of the upper extremities, to include as secondary to a cervical spine disability and a service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for a cervical spine disability and for numbness and pain of the upper extremities.

This matter was remanded by the Board in September 2009 and May 2010 for additional development.  

In May 2010, the Board granted service connection for a cervical spine disability.  As this action resulted in a full grant of the benefit sought, it is not on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The May 2010 remand sought an opinion as to whether any current disability of the upper extremities, including the documented carpal tunnel syndrome, was related to the now cervical spine disability.  Although an earlier EMG examination was interpreted as showing no cervical radiculopathy, there was not an explicit finding that his complaints of radiating pain and carpal tunnel syndrome were unrelated to the cervical spine disability.

In November 2010 a medical opinion was obtained from a previous VA examiner.  The examiner did not; however, address the question posed in the Board's remand.  The Veteran has a right to VA compliance with Board remand instructions.  The Board is obligated to ensure compliance with remand instructions.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurology examination. The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether any disability of the upper extremities, at least as likely as not (50 percent probability or more), is related to the service connected cervical or lumbar spine disability or is otherwise related to any other disease or injury in service.  The record shows that the Veteran has complained of radiating pain from the neck and has been found to have carpal tunnel syndrome.

The examiner must provide a rationale for this opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms, history, and in-service problems, and such reports must be considered in formulating any opinions.  If the examiner discounts the Veteran's statements, the examiner should provide a reason for doing so.

2. The agency of original jurisdiction should review the examination report to ensure that it contains the information requested in this remand and is otherwise complete.

3. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


